DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               HOLLY D. FOSTER and SCOTT J. FOSTER,
                            Appellants,

                                    v.

LAWNWOOD MEDICAL CENTER, INC., d/b/a LAWNWOOD REGIONAL
        MEDICAL CENTER AND HEART INSTITUTE,
                      Appellee.

                              No. 4D16-3381

                              [July 20, 2017]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Janet C. Croom, Judge; L.T. Case No. 562013CA003422
(OC).

   Michael P. McSoley of Michael P. McSoley, P.A., Vero Beach and Philip
A. Haas of Haas Law, P.S., Seattle, WA, for appellants.

   Alyssa M. Reiter, Traci L. Glickman and Adam Rhys of Wicker Smith
O'Hara McCoy & Ford, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, KUNTZ, JJ., and CYNAMON, ABBY, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.